Mr. Justice Clayton,
delivered the opinion of the court.
The superior court of chancery of this state in a cause pending before it, appointed a receiver to take possession of certain property, then in the hands of the appellee as one of the executors of Isaac Ross, deceased.
The probate court of Jefferson codnty issued an injunction to prevent the execution of the order of the superior court of chancery. A motion was made in that court to dissolve the injunction, which was overruled, and from that order this appeal is taken.
The probate court had no power or authority to enjoin the order of the court of chancery. If the latter court had committed an error, it did not pertain to the former to correct it. Courts of probate have no power to grant injunctions. Scott v. Searles, 5 S. & M. 25.
The motion to dissolve in this case, should have been sustained.
The order of the probate court is reversed, the injunction dissolved, and the bill or petition dismissed.